             Case 1:21-cv-10335-DJC Document 22 Filed 05/04/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

PETER LEUNG, Individually and On                       CASE No.: 1:21-cv-10335-DJC
Behalf of All Others Similarly Situated,
                                                         XXXXXXX ORDER
                                                       [PROPOSED]
        Plaintiff,                                     APPOINTING LEAD PLAINTIFF,
                                                       AND APPROVING LEAD
        v.                                             PLAINTIFF’S SELECTION OF
                                                       COUNSEL
BLUEBIRD BIO, INC., NICK LESCHLY,
and CHIP BAIRD,                                        CLASS ACTION

                Defendants.




        WHEREAS, the above-captioned securities class action has been filed against Defendant

bluebird bio, Inc. and certain of its officers alleging violations of the federal securities laws;

        WHEREAS, pursuant to the Private Securities Litigation Reform Act of 1995

(“PSLRA”), 15 U.S.C. § 78u-4(a)(3)(A)(i), on February 12, 2021, a notice was issued to

potential class members of the action informing them of their right to move to serve as lead

plaintiff within 60 days of the date of the issuance of said notice;

        WHEREAS, on April 13, 2021, Movant Jerry R. Hannah (“Movant”) moved the Court to

appoint Movant as Lead Plaintiff, and to approve Movant’s selection of The Rosen Law Firm,

P.A. as Lead Counsel for the Class;

        WHEREAS, the PSLRA provides, inter alia, that the most-adequate plaintiff to serve as

lead plaintiff is the person or group of persons that has either filed a complaint or has made a

motion in response to a notice and has the largest financial interest in the relief sought by the

Class and satisfies the requirements of Fed. R. Civ. P. 23; and




                                                   1
         Case
          Case1:21-cv-10335-DJC
               1:21-cv-10335-DJC Document
                                  Document14-1
                                           22 Filed
                                               Filed05/04/21
                                                     04/13/21 Page
                                                               Page22ofof22




       WHEREAS, the Court finding that Movant has the largest financial interest in this action

and prima facie satisfies the typicality and adequacy requirements of Fed. R. Civ. P. 23. See

U.S.C. § 78u-4(a)(3)(B)(iii)(I); and

       IT IS HEREBY ORDERED THAT:

             APPOINTMENT OF LEAD PLAINTIFF AND LEAD COUNSEL

       4.        Pursuant to Section 21D(a)(3)(B) of the Exchange Act, Movant is appointed as

Lead Plaintiff for the class as they have the largest financial interest in this litigation and

otherwise satisfies the requirements of Fed. R. Civ. P. 23.

       5.        Movant’s choice of counsel is approved and accordingly, The Rosen Law Firm,

P.A. is appointed as Lead Counsel for the Class.

       6.        Lead Counsel, after being appointed by the Court, shall manage the prosecution of

this litigation. Lead Counsel is to avoid duplicative or unproductive activities and is hereby vested

by the Court with the responsibilities that include, without limitation, the following: (1) to prepare

all pleadings; (2) to direct and coordinate the briefing and arguing of motions in accordance with

the schedules set by the orders and rules of this Court; (3) to initiate and direct discovery; (4) to

prepare the case for trial; and (5) to engage in settlement negotiations on behalf of Lead Plaintiff

and the Class.



                                               SO ORDERED:


        May 5 2021
Dated _________,                                        /s/ Denise J. Casper
                                           HONORABLE DENISE J. CASPER
                                           UNITED STATES DISTRICT JUDGE




                                                   2
